              Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 1 of 9                                                  FILED
                                                                                                                    2020 Sep-30 PM 04:05
                                                                                                                    U.S. DISTRICT COURT
                                                                                                                        N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA, ex rel.                           }
 JACK MUSACHIA,                                              }
                                                             }
             Plaintiff,                                      }
                                                             }
 v.                                                          }     Case No.: 2:18-cv-01445-RDP
                                                             }
 PERNIX THERAPEUTICS, LLC, et al.,                           }
                                                             }
             Defendants.                                     }


                               MEMORANDUM OPINION AND ORDER
         This matter is before the court on the Motion to Dismiss filed by Defendants Quickcare

Pharmacy, Inc. and Supersaver Pharmacy, Inc. (Doc. # 48). The Motion is fully briefed. (Docs. #

48, 52, 53). After careful consideration, and for the reasons discussed below, the court concludes

that Defendants’ Motion (Doc. # 48) is due to be denied. Plaintiff’s First Amended Complaint

(Doc. # 41) is due to be stricken as a shotgun pleading, and he shall file a Second Amended

Complaint in accordance with the court’s instructions before proceeding in this action.

  I.     Background1

         This is a qui tam action2 filed by Plaintiff-Relator Jack Musachia against Defendants Pernix

Therapeutics LLC (“Pernix”), Pernix Ireland (collectively with Pernix, “Pernix Defendants”),


         1
           “A Rule 12(b)(6) motion questions the legal sufficiency of a complaint; therefore, in assessing the merit of
a Rule 12(b)(6) motion, the court must assume that all the factual allegations set forth in the complaint are true.” Mays
v. U.S. Postal Serv., 928 F. Supp. 1552, 1557-58 (M.D. Ala. 1996). Thus, for the purpose of resolving the Motion to
Dismiss (see Docs. # 48, 52, 53), the court treats the well-pleaded allegations in the First Amended Complaint (Doc.
# 41) as true. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999).
          2
            “In a qui tam action, [a] relator pursues the government’s claim against the defendant, and asserts the injury
in face suffered by the government.” United States ex rel., Farmer v. Honduras, No. 17-00470-KD-N, 2020 WL
496509, at *5-6 (S.D. Ala. Jan. 30, 2020) (internal quotation marks and citations omitted), appeal docketed, United
States v. McAvoy, No. 20-10604 (11th Cir. Feb. 18, 2020).
          Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 2 of 9




Quickcare Pharmacy, Inc. (“Quickcare”), and Supersaver Pharmacy, Inc. (“Supersaver,”

collectively with Quickcare, “Defendant Pharmacies”). (Doc. # 41 at ¶¶ 15-18).

        Plaintiff is a former pharmaceutical representative for Pernix, a pharmaceutical

manufacturer that produced Zohydro® (hydrocodone bitrate) ER extended-release capsules

(“Zohydro”) with BeadTek™ (“BeadTek”). (Id. at ¶¶ 1, 15). Zohydro is an opioid product that was

marketed by Pernix as delivering “true 12-hour pain control from start to finish.” (Id. at ¶ 28).

BeadTek is Pernix’s proprietary technology that purports to make the drug less prone to abuse. (Id.

at ¶ 29). Pernix Ireland holds the intellectual property rights associated with Zohydro and BeadTek.

(Id. at ¶ 16).

        Quickcare is a “leading provider of specialty pharmacy services to the pain management

industry.” (Id. at ¶ 17). Quickcare rapidly fills Zohydro prescriptions from the around the United

States via overnight mail. (Id.). “Supersaver pharmacy is an authorized distributor of Zohydro and

is a direct filler of mail order prescriptions.” (Id. at ¶ 18).

        Plaintiff’s complaint asserts the following causes of action against all defendants: (1)

presentation of false claims, 31 U.S.C. § 3729(a)(1)(a); and (2) making or using a false record or

statement to cause a claim to be paid, 31 U.S.C. § 3729(a)(1)(B). (Doc. # 41 at ¶¶ 82-87). Plaintiff

asserts a third claim against only the “Pernix Defendants,” alleging they retaliated against him in

violation of 31 U.S.C. § 3730(h). (Id. at ¶¶ 88-92).

 II.    Analysis

        In their Motion to Dismiss, Defendant Pharmacies argue that the complaint must be

dismissed for four reasons: (1) it is an “archetypal ‘shotgun’ complaint that woefully fails to meet

both Rule 8(a) and 9(b)’s pleading standards”; (2) Plaintiff has not adequately pleaded that

Defendant Pharmacies acted knowingly; (3) extrinsic exhibits filed with the complaint disprove



                                                    2
             Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 3 of 9




Plaintiff’s allegations; and (4) it fails to meet the rigorous materiality standard set out in Universal

Health Servs., Inc. v. United States, 136 S. Ct. 1989 (2016). (Doc. # 48).

              A. Pernix Defendants3

         The Pernix Defendants filed for Chapter 11 bankruptcy on February 18, 2019. (See Doc. #

17). On April 5, 2019, the Pernix Defendants filed a Suggestion of Bankruptcy in this court. (Id.).

The court stayed this case, as required by 11 U.S.C. § 362, as to the Pernix Defendants during the

pendency of the bankruptcy proceedings. (Doc. # 18). Actions taken against a debtor in violation

of a stay under 11 U.S.C. § 362 are void and without effect. See Borg-Warner Acceptance Corp.

v. Hall, 685 F.2d 1306, 1308 (11th Cir. 1982) (citing Kalb v. Feuerstein, 308 U.S. 433 (1940)).

Therefore, the claims against the Pernix Defendants,4 are due to be dismissed without prejudice,

subject to Plaintiff’s right to reinstate them against the Pernix Defendants to pursue any claims

that remain justiciable following the conclusion of the bankruptcy proceedings. The filing date of

any reinstatement of this action against the Pernix Defendants, if allowed, will relate back to the

original filing date of this action. And, if this case is reopened, Plaintiff will not be required to pay

a second filing fee.

              B. Counts One and Two are Plainly Shotgun Pleadings

         Defendant Pharmacies argue that the complaint must be dismissed because it is an

“archetypal ‘shotgun’ complaint that woefully fails to meet both Rule 8(a) and 9(b)’s pleading

standards.” (Doc. # 48 at 6). The Eleventh Circuit has identified four types of shotgun pleadings

that violate Rules 8(a)(2) and 9(b):


         3
         Although Defendant Pharmacies do not move on behalf of the Pernix Defendants, the court rules on the
First Amended Complaint’s deficiencies with regards to the Pernix Defendants sua sponte.
         4
           Count Three “is only applicable to the Pernix Defendants.” (Doc. # 41 at ¶ 88). Counts One and Two are
causes of action against “Defendants.” (Id. at ¶¶ 82, 85). To the extent Plaintiff intends “Defendants” to include the
Pernix Defendants, the court reiterates that Plaintiff cannot assert any claims against the Pernix Defendants during the
ongoing bankruptcy. Plaintiff should take this direction into account when he files his Second Amended Complaint.

                                                           3
          Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 4 of 9




       The [first and] most common type—by a long shot—is a complaint containing
       multiple counts where each count adopts the allegations of all preceding counts,
       causing each successive count to carry all that came before and the last count to be
       a combination of the entire complaint. The [second and] next most common type,
       at least as far as our published opinions on the subject reflect, is a complaint that
       does not commit the mortal sin of re-alleging all preceding counts but is guilty of
       the venial sin of being replete with conclusory, vague, and immaterial facts not
       obviously connected to any particular cause of action. The third type of shotgun
       pleading is one that commits the sin of not separating into a different count each
       cause of action or claim for relief. Fourth, and finally, there is the relatively rare sin
       of asserting multiple claims against multiple defendants without specifying which
       of the defendants are responsible for which acts or omissions, or which of the
       defendants the claim is brought against. The unifying characteristic of all shotgun
       pleadings is that they fail to one degree or another, and in one way or another, to
       give the defendants adequate notice of the claims against them and the grounds
       upon which each claim rests.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015) (internal

footnotes and page numbers omitted); see Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273,

1279-80 (11th Cir. 2006). Complaints, however, are not required to be “model[s] of efficiency or

specificity.” Weiland, 792 F.3d at 1325. The court finds that the complaint is a shotgun pleading

of the first, second, and fourth type described in Weiland. Id. at 1321-23. Therefore, Plaintiff’s

First Amended Complaint is due to be stricken and ordered to be repleaded.

                     1. Shotgun Pleading of the First Type

       Plaintiff’s First Amended Complaint is the first type of shotgun pleading. Counts One and

Two in the complaint start with the sentence “[as] more particularly set forth in the foregoing

paragraphs . . . .” (Doc. # 41 at ¶¶ 82, 85). The problem with a complaint like this is that it forces

the court and defendants to guess what conduct the counts are referring to because the answer is

always “everything that the plaintiff has previously mentioned anywhere in the complaint.” United

States ex rel. Wallace v. Exactech, Inc., 2020 WL 4500493, at *8 (N.D. Ala. Aug. 5, 2020) (quoting

Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1356 n.5 (11th Cir. 2020)). In Plaintiff’s First

Amended Complaint, eighty-one (81) paragraphs precede Count One. (Doc. # 41). Count One adds


                                                   4
          Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 5 of 9




three (3) paragraphs, one of which incorporates the preceding eighty-one (81) paragraphs. (Doc. #

41). Similarly, Count Two incorporates the first eighty-four (84) paragraphs (i.e. Count One and

all preceding factual allegations before it) and adds three (3) paragraphs. (Id.). The court notes that

incorporating previous counts and large sections of a complaint into subsequent counts, by itself,

is not a shotgun pleading. Weiland, 792 F.3d at 1324. But, incorporating large swaths of allegations

and “rolling” counts into other counts “down the line” is a shotgun pleading. Id. Plaintiff’s failure

to precisely identify the facts relevant to each count and rolling those allegations and Count One

into Count Two makes the First Amended complaint a shotgun pleading.

                     2. Shotgun Pleading of the Second Type

       Plaintiff’s First Amended Complaint is also the second type of shotgun pleading because

it is littered with “conclusory, vague, and immaterial facts not obviously connected to any

particular cause of action.” Id. at 1321-23. This type of shotgun pleading is closely related to the

first type and is impermissible for the same reason: the court and defendants cannot discern what

conduct applies to which cause of action. See Id. (discussing that the four types of shotgun

pleadings “cannot be drawn too finely”). For example, while the First Amended Complaint

provides roadmaps and section headings, such as “Facts Related to Defendant Pharmacies”

(despite including allegations against all defendants in that section) and “Zohydro ER with

BeadTek™,” Counts One and Two fail to reference which facts support liability for the respective

claims such that the court “must sift each count for the allegations…and, in the process, disregard

the allegations that only pertain to the incorporated counts.” (See Doc. # 41 at ¶¶ 49-51, 58). U.S.

ex rel. Atkins v. McInteer, 470 F.3d 1350, 1354 n.6 (11th Cir. 2006); see Exactech, Inc., 2020 WL

4500493, at *8 (“While [factual allegations] were further broken down into subsections, these

subsections did not aid in connecting the factual allegations to the different counts.”); cf. id. at



                                                  5
          Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 6 of 9




1325 (complaint not a shotgun pleading where facts were divided into sections and the counts had

a clear relation to the fact sections).

        To explain further, Plaintiff appears to allege independent marketing and sales courses of

conduct (e.g. misrepresenting unapproved abuse deterrent properties, free shipping to patients, and

waiving copayments). (See Doc. # 41 at ¶¶ 30, 47-48, 50-51, 58, 62-63, 73-74, 82-87). And,

Plaintiff’s complaint contains separate causes of action: one for a false claim and another for false

records or statements material to a false claim. (Id. at ¶¶ 82-87). So, because each count

incorporates all courses of conduct, the counts contain “allegations that are irrelevant to the

cause(s) of action the count ostensibly states.” Lumley v. City of Dade City, Fla., 327 F.3d 1186,

1192 (11th Cir. 2003); Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d

1293, 1295 (11th Cir. 2002) (“The typical shotgun complaint contains several counts, each one

incorporating by reference the allegations of its predecessors, leading to a situation where most of

the counts (i.e., all but the first) contain irrelevant factual allegations and legal conclusions.”).

Therefore, to correct this deficiency, Plaintiff must connect each discrete cause of action (that is,

each count) to the specific allegations that support that individual cause of action. See Wagner,

464 F.3d at 1279 (“The central problem is that the factual particularity of the first 175 paragraphs

is not connected to the otherwise generally pled claim in any meaningful way.”).

        The First Amended Complaint also appears to contain facts that cannot, even with a more

effective complaint, be relevant to any cause of action. For example, Plaintiff’s complaint contains

a seven-page introduction, including an overview of the anti-kickback statute, general facts about

Medicare and the healthcare industry, and links to other cases where pharmacies have litigated and

settled False Claims Act claims. (Doc. # 41 at 1-7). Facts that are immaterial to the allegations

against a defendant do not belong in a complaint.



                                                 6
          Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 7 of 9




                      3. Shotgun Pleading of the Fourth Type

        Finally, Plaintiff’s First Amended Complaint is the fourth type of shotgun pleading because

it fails to give defendants fair notice of which factual allegations are attributable to each defendant.

While Plaintiff specifies that Count Three applies only to the Pernix Defendants, in Counts One

and Two, Plaintiff ambiguously refers to “Defendants.” Further, as previously discussed, in

paragraphs eighty-five (85) and eighty-six (86), Plaintiff incorporates every course of conduct in

the complaint against all defendants. As a result, not only is it unclear which defendants are

“included” in each count, but it is “virtually impossible” to determine which factual allegations

relate to which defendants. Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,

366 (11th Cir. 1996) (stating that multiple claims should be presented separately in adherence to

Federal Rule of Civil Procedure 10(b)).

        To be clear, Plaintiff may collectively allege conduct against multiple defendants. See Kyle

K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000). But, where a complaint includes multiple

counts aggregating multiple courses of conduct against multiple defendants, the complaint fails to

“give the defendants adequate notice of the claims against them and the grounds upon which each

claim rests.” Weiland, 792 F.3d at 1321-22; see Cincinnati Ins. Co. v. Samsung SDI Co. Ltd., 2018

WL 3928995, at *3 (N.D. Ala. Aug. 16, 2018); Exactech, Inc., 2020 WL 4500493, at *7

(explaining that a complaint is a shotgun pleading where it “asserts multiple claims against

multiple defendants without specifying which of the defendants are responsible for which acts or

omissions, or which of the defendants the claim is brought against.”) (internal citation omitted).

This concern is even more amplified here because, as discussed earlier, any claim against the

Pernix Defendants, as discussed earlier, is stayed pending the resolution of bankruptcy

proceedings.



                                                   7
             Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 8 of 9




              C. Plaintiff Will Be Given One Final Opportunity to Correct the Pleading’s
                 Deficiencies

         The Eleventh Circuit has “little tolerance for shotgun pleadings.” Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). “A district court has the ‘inherent authority to

control its docket and ensure the prompt resolution of lawsuits,” which includes the ability to

dismiss a complaint on shotgun pleading grounds.’” Id. at 1294; see Jackson v. Bank of Am., N.A.,

898 F.3d 1348, 1357 (11th Cir. 2018). But, a plaintiff should have at least one chance to remedy

such deficiencies before a court dismisses with prejudice an action on shotgun pleading grounds.

Vibe, 878 F.3d at 1295; Jackson, 898 F.3d at 1358-57. After careful review, the court concludes

that the Motion to Dismiss is due to be denied without prejudice.

         To be clear, the court has made no ruling on the merits of Defendant Pharmacies’ other

arguments.5 (See Doc. # 48 at 10-17). At this stage, because Plaintiff’s complaint is replete with

shotgun pleadings, the court’s ability to “perform its gatekeeping function” is inhibited because

Plaintiff failed to adequately plead the “connection between the substantive count[s] and the

factual predicates.” See Wagner, 464 F.3d at 1279; United States ex rel. Fite v. Aperian Lab. Sols.,

LLC, 2016 WL 11164665, at *4 (N.D. Ala. Apr. 26, 2016). In other words, the court has expressed

no view about whether Plaintiff has a claim upon which relief may be granted. Indeed, the court is

unable to make that determination based on the allegations in the First Amended Complaint. See

Id. If, after Plaintiff cures the deficiencies in his First Amended Complaint, Defendant Pharmacies


         5
           Plaintiff is reminded that the 9(b) heightened pleading standard does applies in this False Claims Act case.
See U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1308 (11th Cir. 2002); Cooper v. Blue Cross & Blue
Shield of Fla., Inc., 19 F.3d 562, 568 (11th Cir. 1994). And, claims for violations of the Anti-kickback Statute (“AKS”)
are False Claims violations that apply the same heightened pleading standards. McNutt ex rel. U.S. v. Haleyville Med.
Supplies, Inc., 423 F.3d 1256, 1259 (11th Cir. 2005); Bingham v. HCA, Inc., 783 F. App’x 868, 873, 876 (11th Cir.
2019); United States ex rel. Fite v. Aperian Lab. Sols., LLC, 2016 WL 11164665, at *4 (N.D. Ala. Apr. 26, 2016)
(quoting Corselo v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005)) (“When alleging FCA violations based on
non-compliance with the AKS, “[u]nderlying improper practices alone are insufficient to state a claim ... absent
allegations that a specific fraudulent claim was in fact submitted to the government.”).


                                                           8
           Case 2:18-cv-01445-RDP Document 54 Filed 09/30/20 Page 9 of 9




believe the Second Amended Complaint is deficient, they may raise their arguments in any future

motion.

III.    Conclusion

        For the reasons explained above, the Motion to Dismiss (Doc. # 48) is DENIED

WITHOUT PREJUDICE.6 Additionally, to aid in the prompt and efficient determination of this

matter, on or before October 23, 2020, Plaintiff SHALL serve (but not file) a draft of his Second

Amended Complaint on all non-Pernix Defendants. On or before October 30, 2020, those parties

SHALL meet and confer about the redrafted complaint. The parties (i.e., those other than the

Pernix Defendants) are expected to discuss whether the Second Amended Complaint puts

Defendant Pharmacies on sufficient notice of Plaintiff’s factual allegations and the basis for his

legal claims. Thereafter, and taking into account those discussions, Plaintiff SHALL file his

Second Amended Complaint on or before November 20, 2020. The court expects this process

will reduce the number of issues raised by the Second Amended Complaint.

        DONE and ORDERED this September 30, 2020.



                                                     _________________________________
                                                     R. DAVID PROCTOR
                                                     UNITED STATES DISTRICT JUDGE




          6
            When facing shotgun pleadings, parties usually move for a more definite statement under rule 12(e), and
courts usually grant leave and “order repleading for a more definite statement of the claim.” Hickman v. Hickman, 563
Fed.Appx. 742, 744 (11th Cir. 2014). Defendant Pharmacies, however, filed this Motion under Rule 12(b)(6). Because
the dismissal of this action is inappropriate at this stage, the court denies the Motion without prejudice and orders
Plaintiff to replead.

                                                         9
